DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-4, as filed on 10/25/2021, are currently pending and considered below.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 10/02/2019 and 10/27/2020. It is noted, however, that applicant has not filed a certified copy of the TW1081355773 and TW 109137242 application as required by 37 CFR 1.55.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 13: amend “when” to ---and when---.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20050272568 A1 (Wang et al; henceforth Wang).
	Regarding Independent Claim 1, Wang discloses a rower with foldable assembly (“rowing machine” Figures 1-3), comprising: 
	a main frame (base 10) comprising a stopper (end stop 18) located at a front thereof (Figure 3: Annotated; stop 18 is attached to the front of crossbar 17) and a screw lock seat (upright post 13) located at a bottom thereof (Figure 3: Annotated; the lower end of post 13 is located at the bottom of the main frame), said screw lock seat being equipped with a locking bolt (rotating shaft 14, see Figure 3 wherein the end of the shaft 14 is threaded); 

    PNG
    media_image1.png
    310
    490
    media_image1.png
    Greyscale
-
Figure 3: Wang Annotated
	a second frame (sliding seat bar 20) pivotally connected to the front of said main frame (via shaft 14) and pivotable relative to said main frame between an unfolded position (Figure 1) and a folded position (Figure 2), said second frame comprising a buckle member (Figure 3: Annotated) located at a bottom thereof (Figure 2: Annotated), 

    PNG
    media_image2.png
    230
    363
    media_image2.png
    Greyscale

Figure 3: Annotated

    PNG
    media_image3.png
    443
    327
    media_image3.png
    Greyscale

Figure 2: Wang Annotated
	said buckle member comprising an opening (Figure 3: Annotated) for the passing of said locking bolt (shaft 14 passes through said opening in said buckle); 
	wherein when said second frame is at said unfolded position, said buckle member abuts said screw lock seat (the buckle members of bar 20 abut upright 13 when in the unfolded state as seen in Figure 1) and said locking bolt tightens said buckle member (shaft 14 is tightened with a nut, see Figure 3, and tightens buckle member to between upright 13 and resistance member 11); 
	when said second frame is at said folded position, said second frame abuts said stopper (see Figure 2 wherein the bar 20 is rotated and folded such that the bar abuts the stopper 18).  
	Regarding Claim 2, Wang further discloses the rower with foldable assembly according to claim 1, wherein said screw lock seat is provided with a screw hole (opening 12 on upright 13), and said locking bolt is locked to said screw hole (via the nut shown in Figure 3 and 1).  
	Regarding Claim 3, Wang further discloses the rower with foldable assembly according to claim 1, wherein said buckle member comprises two opposite buckling portions (Figure 3: Annotated) and said opening is located in the center of said buckle member (see Figure 3).  

    PNG
    media_image4.png
    230
    363
    media_image4.png
    Greyscale

Figure 3: Wang Annotated
	Regarding Claim 4, Wang further discloses the rower with foldable assembly according to claim 2, wherein said locking bolt comprises a threaded shank (Figure 3: Annotated) and a bolt head (Figure 3: Annotated) connected to each other (See Figure 3), said threaded shank of said locking bolt being passed through the opening of the buckle member (shaft 14 passes through the openings 12 and the opening through the buckle member) and screwed into said screw hole of said screw lock seat (via the nut), 

    PNG
    media_image5.png
    212
    335
    media_image5.png
    Greyscale

Figure 3: Wang Annotated
	and said bolt head abutting said buckle member (via resistance mechanism 11) and tightening said buckle member when said second frame is at said unfolded position (buckle members 20 of bar 20 are tightened to in-between upright 13 and resistance mechanism 11 via shaft 14 inserted and tightened with the nut, see Figure 3).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784